Citation Nr: 1233535	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  08-16 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1. Entitlement to service connection for residuals of arterial gas embolism (AGE).

2. Entitlement to service connection for hypertension.

3. Entitlement to an initial evaluation higher than 10 percent for sinusitis.

4. Entitlement to an initial evaluation higher than 10 percent for degenerative joint disease of the lumbar spine.

5. Entitlement to a higher evaluation for ophthalmic migraines, initially rated as noncompensable from April 1, 2006, to July 7, 2011, and at 50 percent since July 8, 2011.

6. Entitlement to a higher evaluation for gastroesophageal reflux disease (GERD), initially rated as noncompensable from April 1, 2006, to July 7, 2011, and at 10 percent since July 8, 2011.

7. Entitlement to a higher evaluation for obstructive sleep apnea, status post uvulopalatoplasty, initially rated as noncompensable from April 1, 2006, to July 7, 2011; at 30 percent from July 8, 2011, to December 29, 2011; and at 50 percent since December 30, 2011. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to March 2006.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, the original RO of proper jurisdiction. Through that decision, the RO, inter alia, denied claims for service connection for residuals of arterial gas embolism and for hypertension. There was a grant of service connection made for sinusitis, degenerative joint disease of the lumbar spine, ophthalmic migraines, GERD, and obstructive sleep apnea. From these service-connected disabilities, the Veteran appealed the initial assigned disability evaluations. See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a veteran appeals the initial rating for a disability, VA must consider the propriety of a "staged" rating based on changes in the degree of severity of it since the effective date of service connection).
   
During pendency of this appeal, the RO made upward adjustments to some of the ratings assigned for the Veteran's service-connected disabilities. In an October 2011 rating decision, the RO increased from noncompensable (i.e., 0 percent) to 50 percent the evaluation for migraine headaches, effective July 8, 2011; from noncompensable to 30 percent the evaluation for obstructive sleep apnea, effective July 8, 2011; and from noncompensable to 10 percent the evaluation for GERD, effective July 8, 2011. Thereafter, a February 2012 rating decision further increased from 30 to 50 percent the evaluation for obstructive sleep apnea, effective December 30, 2011. Notwithstanding these incremental increases in compensation, the claims for still higher evaluations under VA's rating schedule remain for adjudication, absent the Veteran having indicated satisfaction with the ratings awarded. See A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (the claimant is presumed to be seeking the highest possible rating for a disability unless he or she expressly indicates otherwise).
 
The Board presently decides all issues but for the claim for service connection for hypertension. This remaining issue is addressed in the REMAND portion of the decision below and is remanded to the RO via the Appeals Management Center (AMC), in Washington, D.C. VA will notify the Veteran if further action is required on his part. 


FINDINGS OF FACT

1. The Veteran does not currently have any distinctly compensable disability as a residual of arterial gas embolism during military service.

2. The Veteran's sinusitis has involved more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.

3. Degenerative joint disease of the lumbar spine has not been manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or a combined range of motion not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

4. From April 1, 2006, to July 7, 2011, the Veteran's migraine headaches best approximated the manifestation of characteristic prostrating attacks averaging one per month over a period of several months.

5. Since July 8, 2011, the Veteran has been in receipt of the maximum assignable schedular evaluation for migraine headaches. 

6. From April 1, 2006, to March 1, 2011, the Veteran had at most heartburn, or pyrosis, associated with his service-connected GERD. 

7. For the time period since March 2, 2011, the Veteran has had both pyrosis and regurgitation associated with GERD.

8. From April 1, 2006, to March 1, 2011, the Veteran's sleep apnea did not involve daytime hypersomnolence or required use of a CPAP.

9. From March 2, 2011, to December 29, 2011, the Veteran's sleep apnea involved daytime hypersomnolence. 

10. Since December 30, 2011, there is evidence of required use of a CPAP.  There is no indication or suggestion of chronic respiratory failure, or need for a tracheostomy.


CONCLUSIONS OF LAW

1. The criteria are not met to establish service connection for residuals of arterial gas embolism. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2. Resolving reasonable doubt in the Veteran's favor, the criteria are met for the assignment of a 30 percent initial evaluation for sinusitis. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10; 4.97, Diagnostic Code 6513 (2011).

3. The criteria are not met for an initial evaluation higher than 10 percent for degenerative joint disease of the lumbar spine. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71; 4.71a, Diagnostic Code 5242 (2011).

4. Resolving reasonable doubt in the Veteran's favor, the criteria are met for the assignment of a 30 percent initial evaluation for ophthalmic migraines from April 1, 2006, to July 7, 2011. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10; 4.124a, Diagnostic Code 8100 (2011). 

5. The criteria are not met for an evaluation higher than 50 percent for ophthalmic migraines since July 8, 2011. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10; 4.124a, Diagnostic Code 8100 (2011).

6. The criteria are not met for an initial compensable evaluation for GERD from April 1, 2006, to March 1, 2011. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10; 4.114, Diagnostic Code 7346 (2011).

7. Resolving reasonable doubt in the Veteran's favor, the criteria are met for a 10 percent evaluation for GERD from March 2, 2011, to July 7, 2011. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10; 4.114, Diagnostic Code 7346 (2011).

8. The criteria are not met for an evaluation higher than 10 percent for GERD since July 8, 2011. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10; 4.114, Diagnostic Code 7346 (2011).

9. The criteria are not met for an initial compensable evaluation for obstructive sleep apnea from April 1, 2006, to March 1, 2011. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10; 4.97, Diagnostic Code 6847 (2011).

10. Resolving reasonable doubt in the Veteran's favor, the criteria are met for a 30 percent evaluation for obstructive sleep apnea from March 2, 2011 to July 7, 2011. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10; 4.97, Diagnostic Code 6847 (2011).

11. The criteria are not met for an evaluation higher than 30 percent for obstructive sleep apnea from July 8, 2011, to December 29, 2011. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10; 4.97, Diagnostic Code 6847 (2011).

12. The criteria are not met for an evaluation higher than 50 percent for obstructive sleep apnea since December 30, 2011. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10; 4.97, Diagnostic Code 6847 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Veteran

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2011), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 CFR 3.159(b)(1).

The United States Court of Appeals for Veterans Claims (Court) has further held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including notice to the claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In regard to the claims on appeal for higher initial evaluations for service-connected disability, the requirement of VCAA notice does not apply. Where a claim for service connection has been substantiated and an initial rating and effective date assigned, the filing of a Notice of Disagreement (NOD) with the RO's decision as to the assigned disability rating does not trigger additional 38 U.S.C.A. § 5103(a) notice. The claimant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to either of these "downstream elements." See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). See also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007). This is the case here, in that the claims for service connection for sinusitis, degenerative joint disease of the lumbar spine, ophthalmic migraines, GERD and obstructive sleep apnea have been substantiated, and no further notice addressing the downstream disability rating requirement is necessary. 

In regard to the claim for service connection for residuals of arterial gas embolism being decided on appeal, the RO issued satisfactory VCAA notice via June 2006 correspondence, which notified the Veteran as to each element of notice set forth under 38 U.S.C.A. § 5103(a) and 38 C.F.R.  § 3.159(b). The VCAA notice further indicated the joint obligation between VA and the Veteran to obtain pertinent evidence and information, stating that VA would undertake reasonable measures to assist in obtaining additional VA medical records, private treatment records, and other Federal records. See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). The VCAA correspondence further included notification regarding the downstream disability rating and effective date elements of the Veteran's claim.

Proper VCAA notice also requires that the relevant notice information must have been timely sent. The Court in Pelegrini II prescribed as the definition of timely notice the sequence of events whereby VCAA notice is provided in advance of the initial adjudication of the claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). In this instance, the VCAA notice correspondence preceded the June 2007 rating decision on appeal, and thus met the standard for timely notice. 

Meanwhile, the RO has taken appropriate action to comply with the duty to assist the Veteran in this case, including through obtaining the Veteran's service treatment records (STRs). There is no indication of further available VA or private outpatient records to obtain. The Veteran has also undergone a series of VA Compensation and Pension examinations. See 38 C.F.R. § 3.159(c)(1). See also 38 C.F.R. § 4.1 (for purpose of application of the rating schedule, accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition). In furtherance of his claims, the Veteran provided private treatment records, additional copies of STRs, and several personal statements. He declined the opportunity for a hearing. There is no indication of any further relevant evidence or information that has not already been obtained. Thus, the record as it stands includes sufficient competent evidence to decide the claims. Under these circumstances, no further action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the claims have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claims on the merits. 

Background and Analysis

Service Connection 

Generally, service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303(a) (2011). Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2011).

The elements of a valid claim for direct service connection are as follows:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where a chronic disease is shown during service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes. On the other hand, continuity of symptomatology is required where the condition noted during service is not shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned. Under the latter circumstances, a showing of continuity of symptomatology at the time of service discharge and continuing thereafter is required to support the claim. 38 C.F.R. § 3.303(b).

The Board has closely considered the record in this case, and is ultimately constrained to deny service connection for residuals of arterial gas embolism (AGE). In reaching this determination, the Board is not without understanding that the Veteran obviously had a precipitating episode of AGE in 1990 after completing a scheduled deep sea dive. The element of in-service injury is therefore present, and that fact in and of itself is not in material dispute. Official military service records corroborate the incident, and there is on file the competent lay statement of the medical specialist who treated the Veteran for his episode of AGE afterwards.  What must be further shown under principles of VA law to establish service connection, however, is that the identified in-service injury actually led to a disability that persisted following military discharge. It is this crucial element of a current disability that has not been proven in this instance. 

Reviewing the medical history longitudinally, there is evidence from service that in February 1990 the Veteran completed a joint dive with the French Navy to a depth of around 110 feet, and while underwater experienced heavy breathing and had a headache. Once brought to the surface, he felt weak, was out of breath, and had lack of eye coordination. A neurological exam was administered, and there was bilateral weakness, left eye twitching, pinpoint pupils, and reduced peripheral vision in the left eye. He was transported to a recompression chamber. Eventually, through this process all symptoms were relieved. The final diagnosis was possible carbon monoxide poisoning. The Veteran was given no days' loss of work, but was restricted from diving for 28 days. 

A February 2008 statement from the individual who treated the Veteran following the incident recalled that once the Veteran returned from the dive in February 1990, his eyes could not follow his finger and snapped back to the center whenever he tried. With a type II neurological deficit within 10 minutes of surfacing, the protocol was initiated for an arterial gas embolism. The Veteran was placed in a decompression chamber. The author of the statement indicated that the Veteran's mishap occurred on an approved Navy dive station during a Navy dive.

Additional review of STRs indicates a May 1990 medical evaluation for fitness for diving duty. It was indicated that the Veteran had experienced an arterial gas embolism, with symptoms of numbness of the left shoulders and left face. The report further indicated that the symptoms had resolved without sequelae. The Veteran denied any physical problems at that evaluation. Objectively, on mental status examination, the Veteran was capable of serial sevens, memory both short and long term were fine, there was no dysphagia, cranial nerves were intact, motor function was 5/5 in all muscle groups with full range of motion, sensory function was intact at all dermatomes, and gait was without ataxia. The assessment was resolved arterial gas embolism, fit for duty.  

Thereafter, the Veteran underwent VA Compensation and Pension examination in March 2011 for respiratory syndromes, which initially recounted the circumstances of the Veteran's in-service injury. A thorough physical examination was conducted, including with regard to any potential focal neurologic deficits. The diagnosis given was "arterial gas embolism status-post dive chamber treatments, resolved without residuals on today's exam." It was further indicated that the claimed condition had no effect on daily activities or usual occupation, and there had been no missed work or incapacitation for this condition in the previous 12 months. The VA examiner did further state the opinion that "this condition" was caused by or a result of service seeing as it occurred while on active duty.

The Veteran also underwent a March 2011 VA vision examination, which diagnosed diminished bilateral visual acuity with correction; mild refractive error; moderate macular epi-retinal membrane in the right eye, which was accounting for the reduced vision in that eye and may account for the symptom of "swirling vision"; and history of ocular migraine. According to the VA examiner, it was unclear whether the Veteran's diving accident from 1990 was an actual gas embolism or carbon dioxide poisoning. However, the examiner opined that the mere timing of the initiation of symptoms did not mean causality, and ocular migraines often first occurred in patients in their early 20s. At that time, the examiner concluded that a causal link could only be speculative. Meanwhile, the Veteran's epi-retinal membrane in the right eye was a new finding. The claims file did document that the Veteran was struck in the right eye while playing basketball and that this incident caused a vitreous detachment. The examiner noted that epi-retinal membranes seemed to be more common in eyes with vitreous detachment, though this was not universal. It was considered at least as likely as not that the epi-retinal membrane was related to the basketball injury. 

Having evaluated the foregoing, it is evident that the Veteran does not experience an identifiable current medical condition in connection with the instant claim. Again, the fact that he had an episode of AGE in service in 1990 is without question. (The March 2011 VA examiner confirmed this very fact at the conclusion of the examination report.) This notwithstanding, every indication before the Board is that the original incident of in-service injury resolved with treatment. At the in-service follow-up evaluation in May 1990, the Veteran was considered asymptomatic, and was fully cleared to return to dive duty. Importantly, the Veteran himself stated that he had no complaints at the time of his follow-up evaluation in May 1990.

The more recent VA examination of March 2011 found absolutely no current residuals of the AGE episode. The Veteran has recently asserted that he has had memory loss and/or blurred vision associated with the episode of AGE, which as a lay witness he is competent to allege. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (indicating competency of lay testimony to describe symptoms that support a later diagnosis by a physician). However, in-depth neurological evaluation did not find any such problem. Indeed, a March 2011 VA vision examination found that, to the extent there was reduced vision in the right eye with "swirling vision," this was attributable to a separate right eye injury that occurred while playing recreational sports, and was not shown to be a residual of the episode of AGE. No causal linkage was found between the episode of AGE and any eye condition. Moreover, the only other current symptom that the Veteran himself suggests is associated with the in-service AGE of 1990 consists of headaches, a condition for which he is already separately service-connected. As for any further stand-alone compensable disability associated with AGE, however, none is shown by the record. 

Under VA law, the initial criterion to establish service connection is competent evidence of the current disability claimed. Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-connected injury is limited to those claims which show a present disability.");  Hicks v. West, 12 Vet. App. 86, 89 (1998); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992). See also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability."). Absent indication of a present qualifying disability, service connection for a claimed condition simply cannot be established. Such is the case here. Without a definitive current disability to associate to the documented in-service injury, there is not a viable theory of service connection. 

Accordingly, the claim for service connection for residuals of arterial gas embolism is denied. The preponderance of the evidence is against the claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).   

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings that is based, as far as can practically be determined, on the average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 4.1 (2011). Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes. 38 C.F.R. § 4.27. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability. 38 C.F.R. § 4.1.

Where the veteran appeals the rating initially assigned for the disability, after already having established service connection for it, VA must consider the propriety of a staged rating that is indicative of changes in the severity of the course of his disability over time. In Fenderson v. West, 12 Vet. App. 119 (1999), the Court recognized a distinction between a veteran's dissatisfaction with an initial rating assigned following a grant of service connection and a claim for an increased rating of a service-connected disorder. In the case of the assignment of an initial rating for a disability following an initial award of service connection for that disability (the circumstances of the present appeal), separate ratings can be assigned for separate periods of time based on the facts found-"staged" ratings. See Fenderson, supra, at 125-26.

A. Sinusitis

The provisions of 38 C.F.R. § 4.97, Diagnostic Code 6513, apply to the evaluation of maxillary sinusitis, chronic. Under that Diagnostic Code, a 10 percent evaluation will be assigned where there are one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting. A 30 percent evaluation is warranted where there are three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting. The maximum assignable schedular rating of 50 percent corresponds to sinusitis following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of the affected sinuses, and purulent discharge or crusting after repeated surgeries. A note to the criteria provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.

The primary source of evaluative information regarding the Veteran's sinusitis (as with the evaluation of most of his service-connected disabilities) comprises the reports of several VA Compensation and Pension examinations, as well as statements the Veteran submitted in July 2007 and April 2008 in support of his claims for increase. 

The Veteran underwent an April 2007 VA examination which included evaluation of the sinuses, during which he described a history of sinusitis. There was further reported a history of incapacitating episodes, with one such episode per year requiring four to six weeks of antibiotic treatment. The examiner also noted a history of non-incapacitating episodes, with accompanying symptoms of headache, purulent drainage, and sinus pain. The number of such episodes per year was listed as greater than six, and the duration of each episode was 7 to 14 days. There was near constant frequency of headaches. The Veteran also manifested rhinitis symptoms of nasal congestion, excess nasal mucous, and itchy nose. 

Upon a March 2011 VA re-examination, the Veteran indicated that he had experienced sinus congestion since he had been in the service. He could not remember the last time he had needed antibiotics for the condition. There was no interference with breathing through the nose, no purulent discharge, and no dyspnea at rest or on exertion. The Veteran took a decongestant/antihistamine drug with no side effects. As to any chronic sinusitis, the Veteran denied that pain and headaches were present, and there was no noted frequency and severity of the condition. Those symptoms noted were watery eyes, runny nose and sneezing if the Veteran did not take medication. The diagnosis was intermittent sinusitis treated with Allegra D. It was further observed that there was no effect on daily activities or usual occupation. There also was no missed work or incapacitation due to this condition in the previous 12 months. 

In addition, the Veteran has contended in multiple statements to VA, including in his July 2007 NOD and his April 2008 substantive appeal, that he experiences the specific symptoms of six or more non-incapacitating episodes per year of sinusitis with headaches, pain, and purulent discharge or crusting. He further stated in his April 2008 substantive appeal that he experiences "near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting."

Under these circumstances, the Board finds that an increased rating, to 30 percent, is warranted for the Veteran's sinusitis. This is so for the entirety of the appeal period. In so finding, the Board finds instructive the findings of the April 2007 VA examiner, who recorded the Veteran's complaints of experiencing non-incapacitating episodes of sinusitis more than six times per year, as well as his complaints of sinus pain, purulent drainage, and "near-constant" headaches. These findings corroborate the Veteran's statement in his July 2007 NOD that he experienced more than six non-incapacitating episodes of sinusitis per year, with accompanying headaches, pain, and purulent discharge.  These symptoms most closely approximate those described in the 30 percent rating as set forth in Diagnostic Code 6513; thus, a 30 percent rating is warranted.  

However, the Board does not find that a still higher rating of 50 percent is warranted for the Veteran's sinusitis at any point during the appeal period. In that connection, the Board acknowledges the Veteran's contention in his April 2008 substantive appeal that he experienced "near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries." However, the Board notes that neither the April 2007 nor the March 2011 VA examination supports the Veteran's contention. To the contrary, at the March 2011 VA examination, the Veteran denied incapacitating episodes entirely. He further did not report chronic non-incapacitating episodes, and overall the examiner found that his sinusitis condition appeared well-controlled on continuous medication. Nor was there any notable effect on daily activities or usual occupation. Thus, the overall disability picture that emerges is consistent with a lesser degree of severity-at the most, that approximated by the 30 percent rating assigned herein. See 38 C.F.R. § 4.2 ("It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present."). See also Ardison v. Brown, 6 Vet. App. 405, 407 (1994). The Board is not without understanding that the Veteran has some long-term signs and symptoms of sinusitis, whether fully controlled by medication or not. This notwithstanding, all indications are that this symptomatology is best approximated by the 30 percent evaluation assigned herein.

B. Degenerative Joint Disease of the Lumbar Spine

When evaluating a musculoskeletal disability based upon a range of motion, consideration is given to the degree of any additional limitation upon motion due to functional loss. DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995). This includes the analysis of additional functional impairment above and beyond the limitation of motion objectively demonstrated involving such factors as painful motion, weakness, incoordination, and fatigability, etc., particularly during times when these symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria. Id. See also 38 C.F.R. §§ 4.40, 4.45 and 4.59.

The Veteran's degenerative joint disease of the lumbar spine is evaluated as 10 percent disabling, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5242, for degenerative arthritis of the spine.

Under applicable rating criteria, this disability is to be evaluated in accordance with VA's General Rating Formula for Diseases and Injuries of the Spine.

This rating formula provides for the assignment of a 10 percent rating when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of the height.

A 20 percent rating is for assignment upon a showing of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or a combined range of motion not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent evaluation requires unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating may be assigned due to unfavorable ankylosis of the entire spine. 

Under notes to the rating formula:

Note (1) Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis. 

In April 2007, the Veteran underwent VA examination of the spine. There was no reported hospitalization or surgery, incontinence, numbness, paresthesias, lower extremity weakness, or gait unsteadiness. There was reported stiffness and decreased motion. The location and distribution of the pain was in the lumbar region, with constant shooting pain, and claimed radiation along the left lower extremity. On physical examination, posture was normal, as was head position and gait type. There was no abnormal spinal curvature. Gait was normal, and no assistive devices were used. Range of motion testing revealed flexion to 80 degrees with no pain on repetition; extension to 20 degrees, with pain starting at 10 degrees; right and left lateral flexion to 30 degrees with no pain on repetition; and right and left lateral rotation 45 degrees with no pain on repetition. Straight leg raising was negative on the right side, and positive on the left side. There were normal curves of the spine present. There was no paraspinal tenderness or tension. Lower extremity reflexes were 2+/4. Strength was 5/5. Sensory exam was intact to light touch lower extremities. Lasegue's sign was positive on the left. An x-ray showed degenerative findings in the lower lumbar spine, specifically the six non-rib-bearing lumbar type vertebrae. 

On follow-up examination in March 2011, the Veteran reported lumbosacral spine pain at rest of 3 to 4/10, treated with over-the-counter pain reliever. During a period of flare-up the pain was level 9/10, although flare-ups did not impair the Veteran's daily functional activities for self-care. The Veteran did not utilize an assistive device, and had no specific limitation on distance spent walking. The Veteran did not have any episodes of incapacitation for this condition in the previous 12 months. He reported having missed two days per month from work due to the condition. Range of motion testing revealed flexion to 90 degrees, with pain; extension to 30 degrees, without pain; right and left lateral flexion to 30 degrees, with pain; and right and left rotation 30 degrees, without pain. There was no further limitation or pain with initial and repeated efforts with regard to limitation in range or joint function following three repetitions, and there was no additional change due to pain, fatigue, weakness, lack of endurance, or incoordination in the lumbar spine. There also was observed no muscle spasm, guarding, weakness or localized tenderness severe enough to result in abnormal gait, abnormal spinal contour, or ankylosis. On neurological evaluation the bilateral lower extremities were intact to vibratory sensation, and light filament sensation distally. Lower extremity strength was 5/5, and equal bilaterally. Reflexes were 2+. Straight leg raise was normal on both sides. As to possible disc involvement, the Veteran had not had any episodes of incapacitation for the condition in the past 12 months. The diagnosis was lumbar spine, status-post diskectomy for L4-5 herniated nucleus pulposis. 

Having reviewed the foregoing, the Board must deny the claim for increased rating for degenerative joint disease of the lumbar spine. To this effect, the applicable rating standard under Diagnostic Code 5242 requires that to assign a 20 percent evaluation, there must manifest forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or a combined range of motion not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. See VA General Rating Formula for Diseases and Injuries of the Spine. The Veteran does not meet the first prong of this criteria, by virtue of significant retained capacity for forward flexion. In the first VA examination of April 2007, he had forward flexion to 80 out of 90 degrees, well short of the requisite 60 degrees or less, to assign a 20 percent rating. In the next VA examination of March 2011, forward flexion was actually improved to 90 degrees. Whereas the Veteran did experience some pain on motion at the March 2011 VA examination and has consistently complained of pain on motion of his lumbar spine, the Board finds that these complaints of pain are appropriately compensated by the 10 percent rating initially assigned.  

In that connection, the Board notes that the March 2011 VA examiner fully clarified that there was no consequent limitation of motion from the pain on motion demonstrated, or for that matter, any other form of limitation attributable to functional loss. Deluca, supra; 38 C.F.R. §§ 4.45, 4.59. As to the second prong of the criteria for assignment of a 20 percent evaluation, the Veteran has not experienced combined range of motion even remotely close to 120 degrees or less, well exceeding this threshold. As to the third prong, the Veteran does not have muscle spasm or guarding, much less any severe associated symptoms that would implicate scoliosis or abnormal spinal contour. Hence, the collective criteria for a 20 percent evaluation are not met, and 10 percent remains the proper rating. This is so for the entirety of the appeal period.

The Board has also considered the rating criteria pertaining to Intervertebral Disc Syndrome (IVDS), in light of the Veteran's diagnosed lumbosacral disc involvement. IVDS is generally to be rated due to the frequency and severity of incapacitating episodes of the condition. Here, however, inasmuch as the Veteran has consistently been found not to experience any incapacitating episodes of his lumbosacral spine condition, evaluation pursuant to the IVDS criteria is not warranted. 

C. Migraines

The condition of migraines is evaluated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100. Under that diagnostic code, migraines with infrequent attacks warrant a noncompensable rating. Migraines with characteristic prostrating attacks averaging one in two months over the last several months warrant a 10 percent rating. Migraines with characteristic prostrating attacks occurring on an average once a month over the last several months warrant a 30 percent rating. Migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent rating.

On VA neurological examination of April 2007, the Veteran stated that for many years he had experienced symptoms of visual phenomena associated with bilateral temporal headaches. The visual phenomena were described as swirling circles that moved across his visual field associated with a sharp headache lasting for about an hour at a time. He would experience nausea without vomiting, photophobia, or phonophobia and have difficulty focusing on items that he was reading at that time. He had four to five headaches per month. Over-the-counter pain medications provided some relief. He noted that working on the computer might bring on the headaches. He believed that stress might be a favor in his headaches.  A physical examination was completed. The diagnosis was ophthalmic migraines. The VA examiner commented that the Veteran appeared to be mildly to moderately impaired due to this disorder. 

Elsewhere, as a component of an April 2007 VA examination for general medical evaluation, the Veteran reported that he experienced migraines on a weekly basis, along with premonition and visual scotomas. He indicated that less than half of the attacks were prostrating. The usual duration of the headaches was identified in terms of hours. 

On re-examination on July 8, 2011, the Veteran reported that in addition to the headaches, he had visual symptoms with both eyes becoming blurry but no paralysis of the eyes or nausea. He had an aura prior to onset of the headache with vision becoming blurry, then fuzzy and swirling with photophobia necessitating sunglasses. In between headaches, the Veteran reported, his head felt all right. Since the onset, the headaches had been worsening, and he had been getting them four to five times a week, lasting two to three hours in duration, rated 10/10 in intensity. There were no specific precipitating factors. He took Vicodin as needed, which helped with no side effects. Rest in a dark room also helped. The headaches were debilitating, and ordinary activities were not possible. The Veteran estimated that he had missed 70 days of work in the previous year due to headaches. The diagnosis given was migraine headaches with visual symptoms, not ophthalmic migraines. Upon reviewing both the Veteran's history and published medical literature, the examiner concluded that he did not have ophthalmic or optic migraines, and he did not have ophthalmologic migraines. Rather, the examiner found that these were regular migraines with visual components.  

The Veteran has further submitted statements concerning the extent of his migraine symptomatology.  To that end, the Veteran contended in his July 2007 NOD and his April 2008 substantive appeal that he in fact reported to the April 2007 VA examiner that he experienced four to six prostrating migraines per month.  

For the preliminary time period under review, from April 1, 2006, to July 7, 2011, the Board sees fit to assign an initial 30 percent evaluation. In this regard, the April 2007 VA general medical examination confirmed weekly migraine headaches, with "less than half" of the attacks being prostrating. Although the Board has no way to determine the exact proportion of prostrating headaches versus non-prostrating from this information, it is reasonably certain from the data provided that a prostrating migraine headache occurred at least once every month, which pursuant to Diagnostic Code 8100 will substantiate assignment of a 30 percent disability evaluation. Thus, notwithstanding that the April 2007 VA neurological examination specifically for headaches made no mention of characteristic prostrating attacks, there is a sufficient basis in the record to assign the evaluation of 30 percent for migraines for the period from April 1, 2006, to July 7, 2011, particularly when resolving all reasonable doubt in the Veteran's favor on the material issue of the severity of his headaches. See 38 C.F.R. § 4.3.  

However, the Board does not find that, for the period from April 1, 2006, to July 7, 2011, the Veteran's migraines were so severe as to warrant an initial 50 percent disability rating. In so finding, the Board again points out the Veteran's statement to the April 2007 general medical examiner, as recorded in the report of examination, that he experienced weekly migraines but that "less than half" were prostrating. Nowhere in the April 2007 report of examination is it indicted that these migraines were "completely prostrating and prolonged" or productive of severe economic inadaptability. In that connection, while the Board does not doubt the sincerity of the Veteran's belief that his disability is more severely disabling than reflected in the current rating, as a lay person without the appropriate medical training or expertise, he simply is not competent to provide a probative opinion on a medical matter, such as the severity of a current disability as evaluated in the context of the rating criteria. See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). Further, the Board acknowledges that the Veteran has contended specifically that he experienced four to six prostrating migraines per month. However, as to the period from April 1, 2006, to July 7, 2011, these were not the extent of the Veteran's symptoms as described to the April 2007 VA examiner. The Board finds the statements made directly to health care providers during the course of examination to be inherently more credible than the statements in the Veteran's NOD and substantive appeal, which were documents submitted in support of his claim for monetary benefits. Consequently, the Board finds that the Veteran's statements to the April 2007 and July 2011 VA examiners to be more credible than his contentions regarding the severity of his migraines. Based on the level of symptomatology confirmed in the April 2007 VA examination, the Board thus finds that an initial disability rating of 30 percent, but no higher, is warranted for the Veteran's migraines for the period from April 1, 2006, to July 7, 2011.

As to the time period since July 8, 2011, the Veteran is already in receipt of the maximum assignable evaluation pursuant to Diagnostic Code 8100 of a 50 percent disability evaluation. No higher rating may be legally assigned under the provisions of the VA rating schedule. Accordingly, the 50 percent rating will remain in effect for the time period from July 8, 2011. 

D. GERD

The Veteran's GERD is presently rated as 10 percent disabling under 38 C.F.R. § 4.114, Diagnostic Code 7346, for a disorder rated as analogous to a hiatal hernia. See 38 C.F.R. § 4.27. It was previously rated as noncompensable from April 1, 2006, to July 7, 2011.

Diagnostic Code 7346 provides that a 10 percent rating is warranted for a hiatal hernia with two or more of the symptoms for the 30 percent rating but of lesser severity. A 30 percent rating is assigned when there is a hiatal hernia characterized by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, and productive of considerable impairment of health. A maximum rating of 60 percent is warranted when the disorder is productive of symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health. 38 C.F.R. § 4.114, Diagnostic Code 7346.

Upon VA gastrointestinal system examination in April 2007, the Veteran reported no nausea or vomiting associated with esophageal disease, no dysphagia, and no esophageal distress. The Veteran reported daily heartburn or pyrosis. There was no history of regurgitation, hematemesis or melena, or esophageal dilation. There were no signs of significant weight loss or malnutrition. The diagnosis was GERD. 

On further VA examination of March 2011, the Veteran specifically reported not having dysphagia; however, he responded "Yes" when asked if he experienced "pyrosis, epigastric or other pain, including associated substernal or arm pain." There was no hematemesis or melena. He also complained of reflux or regurgitation. There was no nausea or vomiting. Treatment received was Nexium, with no side effects. On physical examination, the general state of health was normal. Nutritional state was normal, with no weight gain or loss. The diagnosis was GERD treated with Nexium. There was no effect on daily activities and usual occupation. There was no missed work or incapacitation for this condition in the previous twelve months. 

In addition, the Veteran contended in his July 2007 NOD that he experienced regurgitation and right arm pain. Similarly, in his April 2008 substantive appeal, the Veteran alleged that he experienced "persistent recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by arm pain." He contended in these submissions that he reported all these symptoms to his April 2007 VA examiner.

Considering this claim on the merits, for the initial time period from April 1, 2006, to March 1, 2011, the Board finds no basis to assign a compensable evaluation for GERD. Essentially, the only relevant symptom manifested consisted of heartburn or pyrosis, as documented by the April 2007 VA examiner.  Importantly, and contrary to the Veteran's later assertions, the examiner noted that the Veteran responded in the negative when asked if he experienced esophageal distress, dysphagia, or regurgitation.  The examiner further found the Veteran's GERD to have no effect on his usual daily activities. Pursuant to Diagnostic Code 7346, the assignment of a 10 percent rating requires two or more signs characteristic of a 30 percent rating (at a lesser degree of severity). In turn, the criteria for a 30 percent rating consists of persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, and productive of considerable impairment of health. Prior to March 2011, the Veteran was noted as having only pyrosis out of this list of pertinent signs and symptoms. Consequently, the Board is unable to ascertain a basis upon which to assign a compensable evaluation in advance of March 2, 2011.

For the next timeframe from March 2, 2011 (the date of the next VA medical examination) to July 7, 2011, however, there is a readily apparent basis to assign a higher 10 percent disability evaluation. During this time period, the Veteran was documented as having had both pyrosis and regurgitation associated with GERD. The requirements for assignment of a 10 percent evaluation for GERD were therefore met. The determinative item of evidence in making this finding is the March 2011 VA examination report. The RO appears to have reached a similar conclusion as to what the evidence presents, but then erroneously assigned an effective date of July 8, 2011, on which the 10 percent rating was to begin. The Board now assigns the proper effective date of March 2, 2011, for the commencement of a 10 percent disability evaluation. 

Having arrived at the preceding determination, the Board further notes that the evidence does not support assignment of an evaluation greater than 10 percent at any point since March 2, 2011. The March 2011 VA examiner did not observe the Veteran to experience dysphagia-a requisite component of the rating criteria for a 30 percent evaluation. The Veteran has also not demonstrated "considerable impairment of health" due to his GERD.  To the contrary, the March 2011 VA examiner found the Veteran's GERD to have no effect on his daily activities and usual occupation.  Nor is it readily apparent that the Veteran distinctly has substernal or arm or shoulder pain. Rather, the Veteran merely answered "yes" to entire inquiry by the VA examiner whether he had "pyrosis, epigastric or other pain, including associated substernal or arm pain"; by all indication, this was an affirmance that he had pyrosis, but not a clear reference to the additional manifestation of referred upper extremity pain. Therefore, a significant proportion of the components of the rating criteria for a 30 percent evaluation are not satisfied. A 10 percent evaluation remains the correct one under provisions of the rating schedule. 

While the Board does not doubt the sincerity of the Veteran's belief that his disability is more severely disabling than reflected in the current rating, as a lay person without the appropriate medical training or expertise, he simply is not competent to provide a probative opinion on a medical matter, such as the severity of a current disability as evaluated in the context of the rating criteria. See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). Further, the Board acknowledges that the Veteran has contended specifically that he has experienced both regurgitation and arm pain in connection with his GERD throughout the appellate period. However, these were not the extent of the Veteran's symptoms as described to the April 2007 or March 2011 VA examiners, despite the Veteran being specifically asked by both examiners if he experienced such symptoms. The Board finds the statements made directly to health care providers during the course of examination to be inherently more credible than the statements in the Veteran's NOD and substantive appeal, which were documents submitted in support of his claim for monetary benefits. Consequently, the Board finds that the Veteran's statements to the April 2007 and March 2011 VA examiners to be more credible than his contentions regarding the severity of his GERD. Based on the level of symptomatology confirmed in the April 2007 and March 2011 VA examinations, the Board thus finds that ratings higher than those assigned herein are not warranted for the Veteran's GERD.

E. Obstructive Sleep Apnea

Under 38 C.F.R. § 4.97, Diagnostic Code 6847, a noncompensable disability rating is assigned for asymptomatic sleep apnea with documented sleep disorder breathing. A 30 percent disability rating is assigned for sleep apnea with persistent day-time hypersomnolence. A 50 percent disability rating is assigned for sleep apnea requiring the use of a breathing assistance device such as a continuous airway pressure (CPAP) machine. A 100 percent disability rating is assigned for sleep apnea with chronic respiratory failure with carbon dioxide retention or cor pulmonale, or; requiring a tracheostomy. 

The condition of sleep apnea has been evaluated at noncompensable from April 1, 2006, to July 7, 2011; 30 percent from July 8, 2011, to December 29, 2011; and 50 percent since December 30, 2011.

The Veteran's April 2007 VA general examination included findings pertinent to sleep apnea. The Veteran indicated that he had undergone an uvulopalatoplasty (UPPP) procedure for the condition. He denied respiratory failure, a cough, hemoptysis, night sweats, orthopnea and shortness of breath. He described the problem of sleep disruption. The Veteran otherwise reported generally waking up twice during the night, and no daytime somnolence or naps. A physical examination was completed. The diagnosis given was sleep apnea.

Upon re-examination in March 2011, the Veteran indicated that he had obstructive sleep apnea status-post UPPP surgery. He stated that he was initially diagnosed with sleep apnea in 2003 and tried a CPAP machine with different masks but was not able to tolerate it. In 2005 he had the UPPP surgery. A follow-up sleep study found that he still had obstructive sleep apnea, and on a physician's recommendation a new CPAP was issued. According to the Veteran, he still did not use the CPAP machine because he could not tolerate sleep with it. At this examination, the Veteran did report daytime hypersomnolence. The diagnosis was obstructive sleep apnea, status-post UPPP surgery, unable to tolerate the CPAP mask despite it being recommended therefore it was not being used. 

Thereafter, there is December 2011 record of a purchase order for a new CPAP machine prescribed by a private treatment provider.

The Veteran also contended, in his July 2007 NOD and April 2008 substantive appeal, that he took naps every day and was "always tired" during the daytime. The Veteran stated that he reported these symptoms to his April 2007 VA examiner.

On review of the pertinent evidence, the Board initially will continue the assignment of a noncompensable evaluation for the time period from April 1, 2006, through March 1, 2011. As reflected in the report of an April 2007 VA examination, the Veteran did not yet have even documented persistent daytime hypersomnolence, required for the next higher 30 percent rating pursuant to Diagnostic Code 6847. There also was not confirmation of use of a CPAP machine, as would warrant a still higher 50 percent rating. Therefore, a noncompensable evaluation remained in order for the period from April 1, 2006, to March 1, 2011.

Regarding the timeframe from March 2, 2011 to July 7, 2011, however, there exists a basis to increase from 0 to 30 percent the evaluation for the Veteran's sleep apnea. The March 2011 VA examination report clearly reflects the Veteran's report of daytime hypersomnolence, presumably attributable to his service-connected sleep apnea. As with the prior claim involving GERD, the RO again appears to have reached a similar conclusion as to what the evidence presents, but then erroneously assigned an effective date of July 8, 2011, on which the 30 percent rating was to begin. The Board now assigns the proper effective date of March 2, 2011, for the commencement of a 30 percent disability evaluation. 

As to the time period of July 8, 2011 to December 29, 2011, a continuance of a 30 percent evaluation is warranted, as the only pertinent, prominent symptom the Veteran experienced consisted of daytime hypersomnolence. 

For the final time period since December 30, 2011, the Veteran's sleep apnea does not warrant in excess of the existing assigned 50 percent evaluation. As medical documentation reflects, the Veteran required use of a CPAP at this point. However, there is no indication or suggestion that he met the additional requirements for the maximum 100 percent schedular evaluation for sleep apnea, of chronic respiratory failure with carbon dioxide retention or cor pulmonale, or otherwise requiring a tracheostomy. Therefore, a 50 percent evaluation remains proper since December 30, 2011.

In the course of reviewing the disability evaluation assigned over time, the Board emphasizes that there is no objective substantiation for assignment of a 50 percent evaluation at any point prior to December 30, 2011, even though the Veteran had been prescribed a CPAP machine on at least one occasion beforehand. Indeed, STRs reflect that in 2004 a CPAP was prescribed in service. However, as the Veteran has clearly indicated upon VA examination, he was unable to tolerate the machine, and instead chose the alternative route of undergoing UPPP surgery. When symptoms of sleep apnea returned a few years later, the Veteran by his report was again given a CPAP machine because one was "recommended." Once again, he did not tolerate it, though, and actually found he slept more effectively without the machine. On this basis, particularly without evidence of a post-service medical prescription until December 2011, it cannot be concluded that the Veteran was required to utilize a CPAP as a treatment modality. Thus, the Board agrees with the assignment of a 50 percent evaluation for sleep apnea no earlier than December 30, 2011, when there is written evidence that a CPAP machine was again formally prescribed.

In reaching these conclusions, the Board again notes that although it does not doubt the sincerity of the Veteran's belief that his disability is more severely disabling than reflected in the current rating, as a lay person without the appropriate medical training or expertise, he simply is not competent to provide a probative opinion on a medical matter, such as the severity of a current disability as evaluated in the context of the rating criteria. See Bostain, 11 Vet. App. at 127. Further, the Board acknowledges that the Veteran has contended specifically that he has experienced daytime somnolence and the need to take naps throughout the appellate period. However, these were not the extent of the Veteran's symptoms, particularly as described to the April 2007 VA examiner, who clearly documented that the Veteran denied daytime somnolence or taking daytime naps. The Board finds the statements made directly to health care providers during the course of examination to be inherently more credible than the statements in the Veteran's NOD and substantive appeal, which were documents submitted in support of his claim for monetary benefits. Consequently, the Board finds that the Veteran's statements to the April 2007 VA examiner concerning the extent, if any, of his daytime somnolence to be more credible than his contentions in appellate documents regarding the severity of his sleep apnea. In that connection, the Board notes in particular that, despite the Veteran's contentions as set forth above, the Veteran responded "No" when directly asked by the VA examiner if he experienced daytime somnolence. Based on the level of symptomatology confirmed in the April 2007 and March 2011 VA examinations, the Board thus finds that ratings higher than those assigned herein are not warranted for the Veteran's obstructive sleep apnea.

F. Conclusion

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1), which provides procedures for assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). 

In Thun v. Peake, 22 Vet. App. 211 (2008), the Court articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, there initially is no basis to find that the Veteran's service-connected disorders under evaluation present such an exceptional disability picture that the applicable schedular criteria are inadequate, particularly as the applicable rating criteria are thorough, and he does not manifest or describe symptomatology outside of that criteria. Thus, the Board cannot conclude that the Veteran's conditions are consistent with an exceptional disability picture as to render the schedular rating criteria inadequate. The first stage of the standard for determining availability of an extraschedular rating not having been met, the potential application of the next two steps becomes a moot issue. Regardless, the Board will give these stages due consideration. However, the Veteran has not shown that his service-connected disabilities under evaluation have caused him marked interference with employment, meaning above and beyond that contemplated by his current schedular ratings. To this effect, the Veteran by the most recent available information remained gainfully employed. There is no showing otherwise of marked limitation of employability due to any service-connected disorder. 

Moreover, the Veteran's service-connected disorders have not necessitated frequent periods of hospitalization, or otherwise rendered impracticable the application of the regular schedular standards. In the absence of the evidence of such factors, the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 237, 238-39 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the Board is granting in part the claims for increased rating for sinusitis, migraines, GERD and sleep apnea, and denying the claim for increased rating for a lumbar spine disorder. This determination takes into full account the potential availability of any further "staged rating" based upon incremental increases in severity of service-connected disability during the pendency of the claims under review. To the extent any greater level of compensation is sought,    the preponderance of the evidence is against the claims, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 4.3 (2011). See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).     


ORDER

Service connection for residuals of arterial gas embolism is denied.

An initial 30 percent for sinusitis is granted, subject to the law and regulations governing the payment of VA compensation benefits.  

An initial evaluation higher than 10 percent for degenerative joint disease of the lumbar spine is denied.

An initial 30 percent evaluation for ophthalmic migraines from April 1, 2006, to July 7, 2011 is granted, subject to the law and regulations governing the payment of VA compensation benefits. 

An initial evaluation higher than 50 percent for ophthalmic migraines since July 8, 2011, is denied.

An initial compensable evaluation for GERD from April 1, 2006, to March 1, 2011, is denied.

A 10 percent evaluation for GERD from March 2, 2011, to July 7, 2011 is granted, subject to the law and regulations governing the payment of VA compensation benefits. 

An initial evaluation higher than 10 percent for GERD since July 8, 2011, is denied.

An initial compensable evaluation for obstructive sleep apnea from April 1, 2006, to March 1, 2011, is denied.

A 30 percent evaluation for obstructive sleep apnea from March 2, 2011, to July 7, 2011, is granted, subject to the law and regulations governing the payment of VA compensation benefits. 

An evaluation higher than 30 percent for obstructive sleep apnea from July 8, 2011, to December 29, 2011, is denied.

A higher evaluation than 50 percent for obstructive sleep apnea since December 30, 2011, is denied.


REMAND

Further development of the claim for service connection for hypertension is warranted prior to issuance of a final decision in this matter. 

A medical history review through the STRs indicates that in February 2002 the Veteran's blood pressure measurements were within the hypertensive and/or pre-hypertensive range, taken at 138 (systolic) / 88 (diastolic), 137 / 89, and 145 / 98. Thereafter, upon a separation examination dated in November 2005, the Veteran had blood pressure readings of 153 / 101 and 150 / 102. A notation of elevated blood pressure was made upon the separation examination report. 

Following service discharge, at an April 2007 VA general medical examination, the Veteran's blood pressure was consistently measured at 120 / 80. The diagnosis given was of no hypertension. However, at a March 2011 VA hypertension examination, the Veteran had blood pressure readings of 152 / 101, 140 / 97, and 141 / 98. The diagnosis was hypertension, treated with medication. The VA examiner offered the opinion that the examiner could only resort to mere speculation as to whether the Veteran's hypertension was caused by or a result of the service, seeing as he was not started on anti-hypertensive medications until after he got out of the service. 

Unfortunately, the Board does not have a thorough medical opinion before it on the subject of causation via the March 2011 VA examiner's conclusion. The opinion appears to entirely overlook the fact that hypertension was present during military service. The Board cannot accept as definitive the VA examiner's pronouncement that an opinion is not possible under the circumstances. See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (before VA may rely upon an examiner's conclusion that an etiology opinion would be speculative, the examiner must have explained the basis for such an opinion or the basis must otherwise be apparent in the review of the evidence). Therefore, a new VA examination and opinion on this matter is deemed warranted. See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011) (VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim).   

In view of the foregoing, this claim is REMANDED for the following action:

1. The RO/AMC should schedule the Veteran for a VA examination to determine the etiology of his hypertension. The claims folder must be provided to and reviewed by the examiner in conjunction with the requested VA examination. All indicated tests and studies must be performed, and all findings must be set forth in detail. 

The VA examiner must first confirm that the Veteran currently manifests the condition of hypertension. Provided this is the case, the examiner must provide an opinion as to whether the Veteran's diagnosed hypertension is at least as likely as not (50 percent or greater probability) etiologically related to or had its incurrence during his active military service, or otherwise began within one year (to a compensable level) from service discharge. The VA examiner must expressly discuss the documented medical history of high blood pressure readings during military service, including upon separation.

The examiner must include in the examination report the rationale for any opinion expressed. However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

2. The RO/AMC must then review the claims file. If any of the directives specified in this remand have not been implemented, appropriate corrective action must be undertaken before re-adjudication. Stegall v. West, 11 Vet. App. 268 (1998).

3. Thereafter, the RO/AMC must re-adjudicate the claim for service connection for hypertension based upon all additional evidence received. If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of  the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim. His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of his claim. 38 C.F.R. § 3.655. 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
CAROLINE B. FLEMING
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


